Name: Council Directive 91/681/EEC of 19 December 1991 amending Directive 90/44/EEC, which amended Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: agricultural activity;  marketing
 Date Published: 1991-12-31

 Avis juridique important|31991L0681Council Directive 91/681/EEC of 19 December 1991 amending Directive 90/44/EEC, which amended Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 376 , 31/12/1991 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 40 P. 0008 Swedish special edition: Chapter 3 Volume 40 P. 0008 COUNCIL DIRECTIVEof 19 December 1991amending Directive 90/44/EEC, which amended Directive 79/373/EEC on the marketing of compound feedingstuffs(91/681/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 79/373/EEC (4), as last amended by Directive 90/654/EEC (5), lays down rules for the marketing of compound feedingstuffs within the Community; Whereas Directive 90/44/EEC (6) makes a considerable number of substantial amendments to the rules in force, in particular as regards the provisions to be observed concerning the labelling of compound feedingstuffs; whereas, under that Directive, Member States are required to bring into force, on 22 January 1992 precisely, the provisions necessary to comply with the new rules; Whereas the abovementioned Directive makes no exception for compound feedingstuffs manufactured before 22 January 1992 which are still being marketed after that date and which bear labelling that does not comply with the new rules; whereas this omission should be remedied by permitting compound feedingstuffs manufactured before 22 January 1992 in accordance with the rules then in force to continue to be marketed bearing that labelling until 31 December 1992, HAS ADOPTED THIS DIRECTIVE: Article 1The following subparagraph shall be added to Article 2 of Directive 90/44/EEC: 'However, Member States shall allow compound feedingstuffs manufactured before 22 January 1992 in accordance with the rules then in force in the Member State and which do not comply with the provisions of this Directive to be marketed until 31 December 1992.`Article 2Member States shall bring into force on 22 January 1992 the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt the said measures, the measures shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3This Directive is addressed to the Member States. Done at Brussels, 19 December 1991. For the CouncilThe PresidentP. DANKERT(1) OJ N ° C 103, 19. 4. 1991, p. 18. (2) OJ N ° C 183, 15. 7. 1991, p. 359. (3) OJ N ° C 191, 22. 7. 1991, p. 27. (4) OJ N ° L 86, 6. 4. 1979, p. 30. (5) OJ N ° L 353, 17. 12. 1990, p. 48. (6) OJ N ° L 27, 31. 1. 1990, p. 35.